IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-92,469-01


                     EX PARTE CALEB PATRICK BERNAL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. F42292-B
                        TH
               IN THE 18 DISTRICT COURT FROM JOHNSON COUNTY


        Per curiam. YEARY , J. filed a dissenting opinion joined by SLAUGHTER , J.

                                           OPINION

        Applicant was convicted of online solicitation of a minor and sentenced to two years’

imprisonment in count one of this cause. He filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC .

art. 11.07.

        This sentence has discharged, but Applicant is suffering collateral consequences from this

conviction. Applicant contends that the statute under which he was convicted was found to be

unconstitutional.

        Applicant is entitled to relief. This Court, in Ex parte Lo, held unconstitutional the online
                                                                                                  2

solicitation of a minor statute for which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). Applicant filed this habeas application based on the Lo decision and asks that his

conviction be set aside. The State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgment in count one of Cause No. F42292 in the 18th District Court

of Johnson County is set aside and Applicant is remanded to the custody of the Sheriff of Johnson

County to answer the charges as set out in the indictment so that the indictment may be dismissed in

accordance with this Court’s opinions in Ex parte Lo, Ex parte Fournier, and Ex parte Dowden, 473

S.W.3d 789 (Tex. Crim. App. 2015). The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 21, 2021
Do not publish